Citation Nr: 1123409	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue. 

2.  Entitlement to service connection for a respiratory condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a February 2011 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Veteran specifically limited her VA Form 9, substantive appeal, to include entitlement to service connection for chronic fatigue and entitlement to service connection for a respiratory condition.  Thus, the issues of entitlement to a disability evaluation in excess of 20 percent for service-connected lumbar strain and entitlement to a disability evaluation in excess of 10 percent for service-connected left femur chondroid tumor have not been perfected and are not before the Board pursuant to 38 C.F.R. § 20.202.  Also see 38 C.F.R. § 20.200 (2010).

The issues of entitlement to service connection for chronic fatigue (now reopened) and entitlement to service connection for a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied a claim of entitlement to service connection for depression and chronic fatigue, and the Veteran was informed of this fact in a June 2002 letter.

2.  The evidence associated with the claims file subsequent to the June 2002 rating decision, by itself, or in conjunction with the previously considered evidence, relates to an established fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied the Veteran's claim of entitlement to service connection for depression and chronic fatigue is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002 & Supp. 2010).

2.  The evidence received subsequent to the June 2002 rating decision is new and material, and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming service connection for chronic fatigue as a result of her time in service.  Service connection for depression and chronic fatigue was denied in a June 2002 rating decision.  The RO noted that the Veteran was treated for depression associated with chronic fatigue during service but indicated that her service treatment records did not demonstrate a chronic disability.  The Veteran was provided notice of this decision in June 2002; however, she did not file an appeal and the decision became final.  See 38 C.F.R. § 7105.  In December 2005, she requested that her claim be reopened; such request was denied by the RO in an April 2006 rating decision, as the RO determined that the newly submitted evidence was not new and material.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2002 rating decision, the Veteran has sought treatment from a private physician, Dr. P.P.  In this regard, an October 2005 treatment record demonstrates that Dr. P.P. provided an assessment indicating that a further discussion of the nature of the Veteran's fatigue versus weakness is necessary, as he did not believe the Veteran has true weakness, but rather more of a tiredness that might be more related to mood and stress.  In subsequent records dated in January 2006 through March 2007, the Veteran complained of fatigue as a major problem.  Moreover, during the February 2011 hearing before the Board, the Veteran testified that she has been prescribed depression medication.  She further asserted that Dr. P.P. indicated that the fatigue she experienced in service is related to the condition that she currently receives treatment.  Finally, regarding the symptoms she experiences, the Veteran asserted that when she has a fatigue episode, she is very tired, has trouble remembering things, is bedridden, and shuts down, these symptoms are only relieved by rest.  These statements regarding a chronic disability related to the in-service fatigue were not of record at the time of the June 2002 rating decision and relate to an unestablished fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.  

The Board notes that the duty to notify and assist with regard to the limited issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for chronic fatigue is reopened; the appeal is granted to this extent only.


REMAND

Regarding the claim of chronic fatigue, the Veteran contends that she currently suffers from fatigue, which she sustained in service.  The Board notes instances of in-service treatment for chronic fatigue in August and September of 2000, and an April 2002 separation examination report contains the Veteran's complaint of easy fatigability.  Post-service private treatment records beginning in October 2005 reflect complaints of, and treatment for, fatigue.  During the February 2011 hearing, the Veteran testified that Dr. P.P. indicated that the fatigue she experienced in service is related to the condition that she currently receives treatment.  Given the Veteran's treatment and multiple diagnoses in-service for fatigue, her current diagnosis of fatigue, as well as her report of continuous similar symptomatology since service, she should be afforded a VA examination to determine the likely etiology of the fatigue.  38 C.F.R. § 3.159(c)(4).  She should also be given the opportunity to submit a nexus statement from Dr. P.P.

Regarding the claim of a respiratory disability, the Veteran contends that her current respiratory conditions are related to service.  Service treatment records from October 2000 and September 2001 reflect treatment for respiratory complaints, and the April 2002 separation examination report reflects the Veteran's complaints of shortness of breath, as well as a history of asthma and a current prescription for Preventil.  Post-service treatment records beginning in October 2004 reflect respiratory treatment.  As such, a VA examination should be conducted to clarify the current nature and likely etiology of any respiratory conditions that the Veteran may have.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide updated information (in signed release forms) about treatment for fatigue and respiratory disorders and should be notified that she may submit a nexus statement from Dr. P.P. or any other treatment provider in support of her claim.  Appropriate action to retrieve medical records should be taken if signed release forms are submitted by the Veteran.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of her chronic fatigue, as well as any respiratory condition.  The claims folder should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, post-service treatment records, and all lay statements.  
For both chronic fatigue and respiratory conditions, diagnoses should be assigned for all current conditions.  For each diagnosed condition, an opinion is requested as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed disorder had its onset in service.  A complete rationale for any opinion expressed must be provided.   

3.  Thereafter, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


